                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


    Stanley Wrice,                   )
                                     )
              Plaintiff,             )
                                     )
                                     )
         v.                          )   No. 1:14-cv-5934
                                     )
    Jon Burge, John Byrne, and       )
    Peter Dignan,                    )
                                     )
              Defendants.            )


                     Memorandum Opinion and Order

        In the early morning hours of September 9, 1982, several men

viciously brutalized an intoxicated woman, KB, in Stanley Wrice’s

second-floor attic.1 Over the course of the night, KB was sexually

assaulted, beaten, and burned with an iron and other objects over

her face, neck, breasts, legs, and buttocks. Wrice was in the house

that night, and he went upstairs at least twice, where he saw KB

on a bed accompanied by several of Wrice’s acquaintances. Wrice

maintains, however, that he neither saw, nor heard, nor suspected

that anything was amiss, and that he was not involved in KB’s




1 The record reflects that the second floor was accessed from a
stairway leading up from the kitchen. Wrice 2017 Dep. at 445:8-
9. Wrice testified that the second floor consisted of a large
room that was often used to entertain friends, and that he slept
in one part of the room while other members of his family slept
in another part. Id. at 46:11-15, 177:8-182:2.
attack. Nevertheless, when police officers descended upon his

house later that morning, Wrice was among the individuals arrested

and taken for questioning at Area 2 Police Headquarters, where

defendant Burge and officers under his command are now known to

have engaged in a decades-long practice of torturing suspects to

extract statements. See generally U.S. v. Burge, 711 F.3d 803,

807-08 (7th Cir. 2013) (affirming Burge’s perjury conviction for

lying about his knowledge of and participation in “horrific”

abuse).

     In this action, Wrice claims to have been a victim of such

torture during his questioning at Area 2 on September 9, 1982. He

further claims that defendants’ brutality coerced him into making

an incriminating statement to ASA Kenneth McCurry that was later

used against him at his trial in violation of his Fifth Amendment

privilege against self-incrimination and his Fourteenth Amendment

right to due process. He also alleges that defendants violated his

due process rights by fabricating evidence used to convict him.

Specifically, he claims that defendants “fed” him inculpatory

facts they knew to be false and made him repeat those facts to

McCurry, who testified to them at his trial. Wrice seeks damages

for these constitutional violations pursuant to 42 U.S.C. § 1983

against three individuals: former police lieutenant Jon Burge (now




                                2
deceased),2 retired sergeant John Byrne, and retired detective

Peter Dignan.3 Wrice also seeks to hold defendants liable under

§ 1983 for conspiring to violate his constitutional rights.

      Before me are two motions for summary judgment. The first,

filed by defendants Byrne and Dignan (“the officer defendants”)

and   joined   by   defendant   Burge,    argues   that   Wrice’s   coerced

confession claims are time-barred and that his fabrication of

evidence   claim    lacks   evidentiary   support.   In   addition,   Burge

argues separately that he is not subject to liability under § 1983

because there is no evidence that he was personally involved in

the alleged constitutional violations or that he participated in

a conspiracy to violate Wrice’s constitutional rights. For the

reasons that follow, both motions are denied.

                                    I.

      Wrice and three other individuals alleged to have been present

in the Wrice home on September 9, 1982—Michael Fowler, Lee Holmes,

and Rodney Benson—were charged with multiple offenses arising out


2 Burge’s status in this case is currently uncertain. Wrice has
moved to substitute Burge’s brother, Jeffrey Burge, as executor
of Burge’s putative estate, but Jeffrey has objected to the
motion and the issue remains unresolved. Neither party suggests,
however, that the open question of this defendant’s status in
the case precludes my resolution of the issues currently before
me.
3 The original and amended complaints name additional defendants

and assert a number of other claims, but in decisions issued on
September 25, 2015 and February 8, 2016, I dismissed several
defendants and narrowed plaintiff’s claims to those discussed in
this opinion.
                                    3
of KB’s attack. Wrice’s case was severed from his co-defendants’

and tried before a jury in May of 1983. Several witnesses testified

about Wrice’s role in the charged offenses. These included Kenny

Lewis, a neighbor who testified that he was at the Wrice home on

the night in question and saw Wrice beat KB with his fists. Lewis

also testified that he saw Wrice take a hot spoon from the kitchen

to the attic, then heard KB ask, “why are you burning me?” The

state’s witnesses also included Bobby Joe Williams, the then-

boyfriend of Wrice’s sister, Patricia. Williams was also present

on the night and testified that he saw Wrice engage in sexual

intercourse with KB; saw Wrice take a hot iron from the kitchen to

the attic; and heard Wrice say later that they had “burned that

bitch.” The state also presented the testimony of ASA McCurry, who

testified about statements Wrice made to him while in custody at

Area 2.

     Wrice testified in his own defense.4 He stated that on the

night in question, he twice went into the attic, where he saw

Benson and several other people, including a woman seated on a

bed. According to Wrice, he told these people to stay away from

the area of the attic in which he slept, as he was in the process




4 The transcript of Wrice’s trial testimony is attached as
Exhibit 16 to the officer defendants’ summary judgment motion.
All citations to his testimony in this section are drawn from
that transcript, and the page numbers referenced are those
generated by the CM/ECF system.
                                4
of building a partition and did not want his construction materials

disturbed. He then returned downstairs and left the house to call

his fiancé from a nearby payphone. Thirty to forty minutes later,

he returned home and went to sleep in the living room. Wrice

testified that he was awakened by a woman named Kim, who told him

that people were fighting upstairs. He returned to the attic, where

he saw KB, Benson, Holmes, Fowler, and another man he did not know,

and ordered everyone out. Wrice saw Benson leave the house with

KB, then he returned to sleep in the living room. He was awakened

by the arrival of police officers later that morning.

     Wrice also testified about his interrogation at Area 2. He

stated that defendants Byrne and Dignan began the questioning by

asking him to “tell them what happened” at his house that night.

After Wrice told them “what [he] knew,” Byrne hit him in the head

with a flashlight and Dignan hit him with a rubber object, asking

him “things like who burned the lady, who raped the lady and things

like this.” Wrice Trial Testimony at 48-50. Wrice “kept telling

[Dignan] I don’t know who was raped, I don’t know who was burned,”

and that he had already told the officers everything he knew. But

the officers continued hitting him and asking him questions. Id.

     Wrice testified that he was taken to another room. On the way

there, he saw Williams crying; he later saw Benson crying and

limping. Id. at 51-52. Thereafter, Dignan and Byrne resumed their

interrogation. Wrice testified:

                                  5
        [T]hey started telling me that I was lying, that Rodney
        Benson had told the truth and that I burned the lady and
        that I done this, I done that with the lady. And I kept
        telling them that I didn’t. They started beating me again
        with the same thing, piece of rubber and a flashlight.

Id. at 55. Wrice stated that throughout further beatings, he “kept

telling them I didn’t have nothing to do with none of that that

happened. I didn’t know what was happening up them stairs.” Wrice

testified that he could not recall what else, if anything, he told

the officers. Id. at 56-58.

        Wrice testified that he then spoke to ASA McCurry in the

presence of Byrne and Dignan, and repeated “the same thing that I

had told Detective Dignan and Sergeant Byrne earlier about what

happened from the time I went to the store to the time I came back

home.” Wrice told the jury that ASA McCurry “started asking me

what happened,” and that he could not remember what else was said.

Wrice    testified   that   after   the   state’s   attorney   left,   Byrne

returned and told Wrice to “tell him [i.e., the state’s attorney]

what you know.” The state’s attorney then returned and asked

whether Wrice had anything else to say. Wrice testified: “[o]nly

thing I told him was, no.” Id. at 59.

        Wrice’s defense also included the testimony of his sister,

Patricia Wrice, and his brother, Charles Wrice. At the conclusion

of the trial, the jury convicted Wrice of rape and deviate sexual

assault, and the judge sentenced him to a total of sixty years of

confinement. Thereafter, Wrice’s co-defendants pled guilty to

                                      6
lesser charges and received significantly lower sentences: Lee

Holmes and Rodney Benson each received a sentence of 30 months’

probation, while Michael Fowler was sentenced to four years in

prison. See Byrne and Dignan’s L.R. 56.1 Response, Exh. 19, 20.

     On December 10, 2013, a state court sitting in post-conviction

proceedings set aside Wrice’s conviction and granted him a new

trial based on his unrebutted testimony “that he was tortured to

get him to make a confession” while in custody at Area 2. The state

declined to retry Wrice based on its determination that in light

of the death of one of its witnesses (presumably Kenny Lewis), and

the recantation of the trial testimony of another (presumably Bobby

Joe Williams), it could not prove Wrice’s guilt beyond a reasonable

doubt.

                               II.

     Defendants first argue that Wrice’s coerced confession claims

under the Fifth and Fourteenth Amendments are time-barred because

the record establishes that neither claim is subject to the

deferred-accrual rule of Heck v. Humphrey, 512 U.S. 447 (1994).

The gravamen of the Fifth Amendment claim is that the use of

plaintiff’s coerced confession at trial violated his right against

self-incrimination. I denied defendants’ motion to dismiss this

claim as untimely, explaining that Wrice’s allegations regarding

the centrality of his confession to the state’s case at trial

indicated that Heck barred him from asserting this claim until his

                                7
conviction was set aside. Wrice v. Burge, 187 F. Supp. 3d 939 (N.D.

Ill. 2015) (“Wrice I”). Defendants ask me to revisit the timeliness

question on summary judgment, arguing that the record developed in

discovery establishes that contrary to Wrice’s allegations, his

coerced confession did not figure prominently in the state’s case.

In defendants’ view, because other evidence supported Wrice’s

conviction, his claim does not necessarily impugn the validity of

his conviction and thus is outside the scope of Heck. For this

argument, defendants point to cases such as Hill v. Murphy, 785

F.3d 242, 245-50 (7th Cir. 2015), in which the court suggested

that Heck issues are subject to a case-by-case, fact-intensive

analysis. But whatever traction defendants’ argument finds in

those cases, the Seventh Circuit has since unequivocally rejected

the fact-intensive analysis they endorse in favor of a categorical

approach rooted in the plaintiff’s “legal theory of relief.”

Johnson v. Winstead, 900 F.3d 428, 438 (7th Cir. 2018).

     In Johnson, the Seventh Circuit acknowledged that its prior

decisions had “sent mixed signals on the methodological question.”

Id. at 437-38 (citing Hill, supra, and Matz v. Klotka, 769 F.3d

517 (7th Cir. 2014), as examples of a facts-based approach, and

Moore v. Burge, 771 F.3d 444, 446 (7th Cir. 2014), and Johnson v.

Dossey, 515 F.3d 778, 781-82 (7th Cir. 2008), as examples of a

categorical approach). Reasoning that “the need for clear rules is

especially acute” in the context of limitations law, the Johnson

                                8
court resolved the ambiguity in its previous decisions in favor of

the   categorical   approach,   which    it   concluded   offers    “greater

consistency in evaluating Heck questions.” Id. at 439. Applying

this approach, the court held that “Heck’s rule of deferred accrual

applies to § 1983 claims for violation of the Fifth Amendment right

against   self-incrimination.”     Id.    Johnson    is   thus     fatal   to

defendant’s attack on the timeliness of Wrice’s coerced confession

claim under the Fifth Amendment.

      Defendants’   argument    that     Wrice’s    Fourteenth     Amendment

coerced interrogation claim is untimely fares no better. It is

well-settled that “[t]he use in a state criminal trial of a

defendant’s confession obtained by coercion—whether physical or

mental—is forbidden by the Fourteenth Amendment.” Payne v. State

of Ark., 356 U.S. 560, 561 (1958). As the very formulation of the

rule makes clear, the due process violation occurs, if at all,

when the confession is used to obtain a conviction at trial.

Accordingly, defendants’ insistence that “there is no substantive

difference between this claim and the excessive force claim,” which

plaintiff previously conceded is untimely, see Wrice I, at 953

(dismissing excessive force claim with prejudice based on Wrice’s

concession), does not survive scrutiny. Unlike his excessive force

claim, but like his self-incrimination claim, Wrice’s due process

claim accrued at trial, when the state introduced his coerced

statement to support his conviction. Accordingly, it was Heck-

                                   9
barred until his conviction was set aside. See Johnson, 900 F.3d

at 436 (“constitutional violations...that occur at trial...fall

within the Heck rule.”).

       Moving      on    to   Wrice’s          fabrication       of     evidence       claim,

defendants articulate two arguments: First, they insist that the

evidence does not support the conclusion that Byrne and Dignan

knew the statements Wrice claims they “fed” to him and to Bobby

Williams were false. Second, they assert that the statements ASA

McCurry attributed to Wrice cannot reasonably be said to have

caused       Wrice’s       conviction          because         the     statements          were

predominantly exculpatory and because other evidence supported the

conviction.       Neither        argument      entitles        defendants      to    summary

judgment.

       As I have previously explained, the Seventh Circuit has

delineated an important distinction between “genuine fabrication

of     evidence”        claims     and     claims       that     challenge          “coercive

interrogation       techniques.”          Wrice     I   at     952-53    (distinguishing

Whitlock     v.    Brueggemann,          682   F.3d     567,    579     (7th    Cir.       2012)

(fabrication of evidence), inter alia, from Petty v. City of

Chicago, 754 F.3d 416 (7th Cir. 2014), and Fields v. Wharrie, 740

F.3d 1107 (7th Cir. 2014) (coercive interrogation)). Indeed, I

initially dismissed Wrice’s fabrication of evidence claim based on

his failure to plead that defendants had told “Wrice or Williams

what    to   say    [about        the    victim’s       attack]       knowing       that    the

                                               10
information was false.” Id. at 952. Wrice corrected that pleading

deficiency in his First Amended Complaint. In defendants’ view,

however, the evidentiary record does not substantiate his amended

allegations. While the issue is close, I conclude that when all of

the   evidence   is    construed    in    Wrice’s   favor—which       necessarily

includes leaving all credibility determinations to the factfinder—

the record is minimally sufficient to entitle Wrice to a trial.

      The Seventh Circuit held in Whitlock that “a police officer

who   manufactures     false   evidence       against     a    criminal    defendant

violates the due process clause if the evidence is later used to

deprive the defendant of her liberty in some way.” 682 F.3d at

580. Later, however, the court clarified that “coerced” witness

testimony is distinct from “false” or “fabricated” testimony.

Fields, 740 F.3d at 1110. In Fields, the court observed that these

terms:

      mean three different things. Coerced testimony is
      testimony that a witness is forced by improper means to
      give; the testimony may be true or false. Fabricated
      testimony is testimony that is made up; it is invariably
      false. False testimony is the equivalent; it is
      testimony known to be untrue by the witness and by
      whoever cajoled or coerced the witness to give it.

Id.   In   Petty,     the   court   reiterated      the       importance    of   this

terminological and cautioned litigants against the talismanic use

of phrases such as “manufactured false evidence” to “transform a

coercion case into an evidence fabrication case.” 754 F.3d at 423.



                                         11
       On   the    whole,   the    record     in   this    case     bears    a   close

resemblance to Fields and Petty. Like the plaintiff in Fields,

Wrice “accuses the defendants of having coerced witnesses to give

testimony that the defendants (as well as the witnesses) knew to

be    false.”     Fields,   740   F.3d   at     1109.     Also    like    the    Fields

plaintiff,      Wrice   tends     to   use    “‘coerced,’        ‘fabricated,’     and

‘false’ testimony interchangeably to mean testimony procured by [a

defendant] who knows it’s false.” Id. at 1110. And like the

plaintiff in Petty, Wrice claims that defendants coerced a witness

(Williams in this case) to give false evidence by threatening him

with charges and by pressuring him to identify Wrice as one of the

victim’s assailants, among other tactics. Nevertheless, Wrice

relies almost exclusively on Whitlock and fails to grapple with—

or even to mention—the similarities between his case and Fields or

Petty.

       Wrice insists that the officers “fed him details” about the

crime to parrot to ASA McCurry, but it is difficult to discern

from his submissions exactly which “details” he claims defendants

coerced him into repeating. Nevertheless, the testimony of record

contains a handful of excerpts that, if believed by the jury, could

support a verdict in plaintiff’s favor on his fabrication claim.

For    example,     after    globally        recanting     his    trial     testimony

incriminating Wrice in 2011, Bobby Joe Williams testified at his

2017 deposition that after he told officers at Area 2 that he

                                         12
“never went upstairs” and “didn’t know what happened upstairs at

all,” officers beat him and told him “if I didn’t tell the story

like this, that they were going to charge me.” Williams 2017 Dep.

at 82. Specifically, Williams testified:

      They were telling me how it happened, and they were
      telling me that’s what I was going to say. ... That I
      seen Stanley; I seen him with an iron; that he burnt the
      bitch.

Id. at 80.

      Similarly, Wrice testified at his 2017 deposition that after

he denied any involvement in the attack while in custody at Area

2, defendants beat him and told him: “Rodney Benson said you lying.

He said you burned the woman. When you get upstairs and talk to

the state’s attorney, you going to tell them you burned that lady.”

Wrice 2017 Dep., Byrne and Dignan’s Mot., Exh. 4 at 271:20-22. See

also Wrice Trial Testimony at 55 (“they started telling me that I

was lying, that Rodney Benson had told the truth and that I burned

the lady”). According to ASA McCurry, Wrice thereafter confessed

to   him   that   he   had   indeed   burned   the   victim.   McCurry   Trial

Testimony, Byrne and Dignan’s Mot., Exh. 5 at 21.

      One interpretation of this evidence, of course, is that Rodney

Benson in fact told the officers that Wrice had burned the victim;

and that the officers, crediting Benson’s account, coerced Wrice

and Williams into corroborating it. That interpretation might

support a coercion claim, but it would not, without more, support


                                       13
a fabrication claim, even assuming Benson’s own testimony was

coerced. See Fields, 740 F.3d at 1110 (coerced testimony may be

true or false). The problem with that interpretation, however, is

that Benson, too, has since denied that he made any inculpatory

statements while in custody at Area 2. In his 2017 deposition,

Benson testified that he did not then tell any officers “anything

but, ‘I didn’t do nothing; I didn’t see nothing.’” Pl.’s L.R. 56.1

Stmt., Exh 4 at 76. And while defendants offer a host of reasons

to doubt the credibility of Williams’s recantation and to question

the veracity of either Williams’s or Benson’s 2017 testimony in

light of the record as a whole, their arguments fall squarely

within the province of the jury.

        Defendants’ second argument—that the allegedly fabricated

witness testimony cannot be said to have caused Wrice’s conviction

because other evidence supports the conviction—requires little

discussion. The only authority defendants cite for this argument

is Avery v. City of Milwaukee, 847 F.3d 433, 422 (7th Cir. 2017),

a case in which the Seventh Circuit reinstated the plaintiff’s

fabrication of evidence claim after concluding that the district

court’s post-trial decision setting aside the jury’s verdict in

favor of the plaintiff on that claim was legally flawed. Nothing

about Avery supports defendants’ position here. To the contrary,

the court’s observation that because “[f]alsified evidence will

never     help   a   jury   perform    its   essential   truth-seeking

                                  14
function...convictions premised on deliberately falsified evidence

will always violate the defendant’s right to due process” strongly

favors Wrice. Id. at 439 (original emphasis).5

       I now turn briefly to Burge’s separate motion for summary

judgment and conclude that there is no merit to its core argument:

that    because       there       is       no     evidence    that   Burge    personally

participated in Wrice’s beating, he cannot be held liable for the

alleged constitutional violations. While it is true that the

doctrine of respondeat superior does not support liability under

§ 1983,       evidence    that         a        supervisor    knew   about,    condoned,

facilitated, approved, or turned a “blind eye” to constitutional

violations is sufficient to establish personal involvement in the

unconstitutional conduct. Jones v. City of Chicago, 856 F.2d 985,

992 (7th Cir. 1988). A jury could reasonably conclude, on this

record, that Burge was at the helm of an abusive “interrogation

regime” at the time of Wrice’s arrest. See United States v. Burge,

711    F.3d    803,    806    (7th         Cir.     2013)    (“overwhelming   evidence”

supported jury’s conclusion that Burge “presided over” torture

regime). Moreover, in addition to evidence that Burge directed a

general       practice       of    coercive            interrogation,   Rodney   Benson




5 The officer defendants do not articulate any argument for
granting summary judgment in their favor on Wrice’s claim under
Brady v. Maryland, 373 U.S. 83 (1963), which they acknowledge
asserts a separate theory of Fifth Amendment liability, nor do
they address plaintiff’s conspiracy claims.
                                                  15
testified that Burge and Byrne were the officers who arrested him

at his mother’s house on September 9, 1982, suggesting that Burge

was involved in investigating the specific crimes with which Wrice

and his co-defendants were charged. Finally, Burge asserted his

Fifth    Amendment   privilege   against   self-incrimination   at   his

deposition in this case, and a jury is entitled to draw an adverse

inference from his silence. See Harris v. City of Chicago, 266

F.3d 750, 753 (7th Cir. 2001).

                                  III.

        For the foregoing reasons, defendants’ motions for summary

judgment are denied.



                                         ENTER ORDER:




                                         ________________________
                                         Elaine E. Bucklo
                                         United States District Judge
Dated: February 26, 2019




                                   16
